DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “forming the antireflection layer provided with a pattern consistent with that of a subsequent gate metal layer and a source and drain metal layer by performing a single masking process on the antireflection film; and forming the gate metal layer and the source and drain metal layer respectively by performing the masking process twice on the antireflection layer in sequence” in lines 3-7. There is insufficient antecedent basis for this limitation in the claim. Because in claims 8 and 10, there is no "a masking process", it is unclear which masking process it refers to. Furthermore, it appears that “the masking process” is different from “a single masking process”, because “a single masking process” in claim 10 is for forming the antireflection layer provided with a pattern consistent with that of a subsequent gate metal layer and a source and drain metal layer. Thereby as being indefinite, claim 10 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “the masking process" to be --a masking process--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2021/0034182) in view of Zhang et al. (US 2016/0246404, hereinafter “Zhang”).
Regarding claim 1, Zheng discloses a display apparatus (Figures 2-3; see Paragraphs [0018]-[0019] and [0029] “In another embodiment, the circular arc section 100 may be disposed only at a corner of the second polarizer 122” identifying the embodiment), comprising:
a backlight module (21, 22, 23, 24, 25, 26, 27, 28, 29, 31, 32; Paragraph [0023]);
a display module (11, 12) arranged on a light-emitting side of the backlight module (Figure 2; Paragraph [0027]); and
a shell (41, 42, glue layer; Paragraph [0034] “Each of the side plate 41 has a right angle section above it … The right angle section includes a side edge and a bottom edge. The side edge is attached to a side of the second assembly by a glue layer”) accommodating the backlight module and the display module (Figure 2);
wherein the display module comprises:

a first polarizer (122) arranged on one side, facing away from the color film substrate, of the array substrate (Figure 2);
wherein the color film substrate is arranged between the array substrate and the backlight module (Figure 2), an orthographic projection of the first polarizer on the array substrate completely coincides with the array substrate (Figure 2; Paragraph [0028]);
wherein the shell comprises:
a back part (42) arranged on one side, facing away from the color film substrate, of the backlight module (Figure 2); and
a plurality of side parts (41, glue layer; Paragraph [0034]) which are in touch with the back part and perpendicular to the back part (Figures 2-3);
wherein the plurality of side parts are in contact with a side face of the array substrate (Figure 2; Paragraph [0034]) and a side face of the first polarizer (Paragraph [0029] “a longitudinal cross-section of the second assembly 12 is a quadrilateral including long sides 1211 and short sides 1212 … The circular arc section 100 extends from the second polarizer 122 to the array substrate 121 … In another embodiment, the circular arc section 100 may be disposed only at a corner of the second polarizer 122 (i.e., a junction of the long side 1211 and the short side 1212 of the second polarizer 122)”, teaching the another embodiment, in which a side face of 122, i.e., the circular arc section 100, is formed only on the surface of 122 and contacting 1211 of the quadrilateral. Since 1211 of the quadrilateral is in contact with the glue layer, the side face is in contact with the glue layer at the junction in the another embodiment); and

Zheng does not disclose that the first polarizer is multiplexed as a protective cover plate.
However, Zhang teaches a polarizer of a multilayer structure (Figure 3, upper polarizer 103; Paragraph [0036]) includes a polarizing layer (1033) and an upper protective layer (1034).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first polarizer as disclosed by Zheng with the teachings of Zhang, wherein the first polarizer is multiplexed as a protective cover plate, for the purpose of protecting a polarizing layer according to the teachings of Zhang (Paragraph [0064]) and as conventionally known in the art.

Regarding claim 7, Zheng as modified by Zhang discloses the limitations of claim 1 above.
Zheng does not explicitly disclose that the display module further comprises: a liquid crystal layer arranged between the array substrate and the color film substrate.

Because Zheng describes a design of modules such as liquid crystal displays (Paragraph [0002]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display module as disclosed by Zheng with the teachings of Zhang, wherein the display module further comprises: a liquid crystal layer arranged between the array substrate and the color film substrate, for the purpose of obtaining a liquid crystal display according to the teachings of Zhang (Paragraph [0003]) and as conventionally known in the art.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Zhang, and in further view of Jeong et al. (US 2016/0133198, hereinafter “Jeong”).
Regarding claim 2, Zheng as modified by Zhang discloses the limitations of claim 1 above, and Zheng further discloses wherein the array substrate comprises: a base substrate (121).
Zheng does not disclose an antireflection layer arranged on the base substrate; and
a metal layer arranged on one side, facing away from the base substrate, of the antireflection layer;
wherein an orthographic projection of the antireflection layer on the base substrate completely coincides with an orthographic projection of the metal layer on the base substrate. 

an antireflection layer (L0) arranged on the base substrate; and
a metal layer (GL; Paragraph [0079]) arranged on one side, facing away from the base substrate, of the antireflection layer;
wherein an orthographic projection of the antireflection layer on the base substrate completely coincides with an orthographic projection of the metal layer on the base substrate (Figure 4). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the array substrate as disclosed by Zheng with the teaching of Jeong, wherein the array substrate comprises an antireflection layer arranged on the base substrate; and a metal layer arranged on one side, facing away from the base substrate, of the antireflection layer; wherein an orthographic projection of the antireflection layer on the base substrate completely coincides with an orthographic projection of the metal layer on the base substrate, for the purpose of reducing the amount of light reflected by the gate line, and accordingly improving the contrast ratio of an image (Jeong: Paragraph [0078]).

Regarding claim 3, Zheng as modified by Zhang and Jeong discloses the limitations of claim 2 above.
Zheng does not disclose that the metal layer is a gate metal layer and/or a source and drain metal layer.
However, Jeong teaches the metal layer is a gate metal layer (Paragraph [0079]).


Regarding claim 8, Zheng as modified by Zhang discloses the limitations of claim 1 above, and Zheng further discloses a manufacturing method (Figures 2-3; see Paragraphs [0018]-[0019] and [0029] identifying the embodiment) of an array substrate (121) comprised in the display apparatus according to claim 1, comprising:
providing a base substrate (121).
Zheng does not disclose manufacturing an antireflection layer and a metal layer on the base substrate; 
wherein an orthographic projection of the antireflection layer on the base substrate completely coincides with an orthographic projection of the metal layer on the base substrate. 
However, Jeong teaches manufacturing an array substrate (Figure 4, display substrate 110; Paragraphs [0040]-[0043]), comprises: an antireflection layer (L0) and a metal layer (GL; Paragraph [0079]) on a base substrate (111); 
wherein an orthographic projection of the antireflection layer on the base substrate completely coincides with an orthographic projection of the metal layer on the base substrate (see Figure 4). 
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Zhang, and in further view of Ishikawa et al. (US 2013/0128192, hereinafter “Ishikawa”).
Regarding claim 4, Zheng as modified by Zhang discloses the limitations of claim 1 above.
Zheng does not disclose the display module further comprises: a light shielding layer arranged between the first polarizer and the array substrate;
the light shielding layer is arranged in a frame region of the display module; and
the frame region surrounds a display region of the display module.
However, Ishikawa teaches a display module (Figures 3-4) comprises: a light shielding layer (25) arranged between a first polarizer (61) and an array substrate (31) or a color filter substrate (21);
the light shielding layer is arranged in a frame region of the display module (25 arranged in a frame region F; Paragraph [0065]); and

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display module as disclosed by Zheng with the teachings of Ishikawa, wherein the display module further comprises: a light shielding layer arranged between the first polarizer and the array substrate; the light shielding layer is arranged in a frame region of the display module; and the frame region surrounds a display region of the display module, for the purpose of disposing the frame light-shielding layer to  achieve the narrower frame and obtain excellent light-shielding performance and excellent brightness characteristics (Ishikawa: Paragraph [0020]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Zhang, and in further view of Wang (US 2019/0129257, hereinafter “Wang”).
Regarding claim 6, Zheng as modified by Zhang discloses the limitations of claim 1 above, and Zheng further discloses a second polarizer (111) arranged between the color film substrate and the backlight module; wherein an orthographic projection of the second polarizer on the color film substrate completely coincides with the color film substrate (Figure 2). 
Zheng does not disclose a light transmitting axis of the second polarizer and a light transmitting axis of the first polarizer are perpendicular to each other.
However, Wang teaches a light transmitting axis of a second polarizer and a light transmitting axis of a first polarizer are generally perpendicular to each other (Paragraph [0004]).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Zhang and Jeong, and in further view of Zhou et al. (US 6521539, hereinafter “Zhou”).
Regarding claim 9, Zheng as modified by Zhang and Jeong discloses the limitations of claim 8 above, and Jeong further discloses the manufacturing the antireflection layer and the metal layer on the base substrate comprises:
forming an antireflection film and a metal film on the base substrate in sequence (Figure 4, L0 and GL disposed on 111; Paragraph [0079]); and
forming the antireflection layer and the metal layer provided with consistent patterns (Figure 4).
Jeong does not disclose forming the antireflection layer and the metal layer by performing a single masking process on the metal film and the antireflection film.
However, Zhou teaches employing a single photoresist mask layer (Figure 6 and Column 10 lines 42-56) to form an anti-reflective coating (ARC) and a gate electrode (48 and 46).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the manufacturing method as disclosed by Zheng and Jeong with the teachings of Zhou, for forming the antireflection layer and the metal layer .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Zhang and Jeong, and in further view of Zhou and Yamazaki et al. (US 2020/0381565, hereinafter “Yamazaki”).
Regarding claim 10, Zheng as modified by Zhang discloses the limitations of claim 8 above, and Zheng further discloses a pattern of a subsequent gate metal layer and a source and drain metal layer (Paragraph [0028] “a plurality of layer structures such as a gate layer …  and a source/drain layer”), and Jeong further discloses forming the gate metal layer and the source and drain metal layer on the antireflection layer (Figure 3) and the manufacturing the antireflection layer and the metal layer on the base substrate comprises:
forming an antireflection film on the base substrate (Figure 4, L0 disposed on 111), and forming the antireflection layer provided with a pattern consistent with that of a subsequent gate metal layer and a source and drain metal layer on the antireflection film (Figure 3, TR having a pattern comprising L0, GE, SE and DE) ; and
forming the gate metal layer and the source and drain metal layer respectively on the antireflection layer in sequence (Figure 3).
Zheng and Jeong do not disclose forming the antireflection layer by performing a single masking process on the antireflection film.

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the manufacturing method as disclosed by Zheng and Jeong with the teachings of Zhou, for forming the antireflection layer by performing a single masking process on the antireflection film, for the purpose of using a mask layer for a sequential patterning (Zhou: Column 10 lines 42-56).
Zheng and Jeong further fail to disclose forming the gate metal layer and the source and drain metal layer respectively by performing a masking process twice in sequence (see § 112(b) rejections above).
However, Yamazaki teaches using a mask for forming a gate metal electrode layer (Paragraph [0139]) and for forming source and drain metal electrode layers (Paragraphs [0013], [0181]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the manufacturing method as disclosed by Zheng and Jeong with the teachings of Yamazaki, for forming the gate metal layer and the source and drain metal layer respectively by performing a masking process twice in sequence, for the purpose of employing a conductive layer to form a gate metal electrode layer and source and drain metal electrode layers in sequence (Yamazaki: Figure 8, Paragraphs [0139], [0173]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Zheng as modified by Zhang discloses the limitations of claim 1 above, and Zheng further discloses wherein the array substrate comprises a first part and a second part (see “1st part” and “2nd part” denoted by examiner in Figure 2 below);
an orthographic projection of the first part on the back part completely coincides with an orthographic projection of the color film substrate on the back part (Figure 2);
an orthographic projection of the second part on the back part does not overlap with the orthographic projection of the color film substrate (Figure 2), and is arranged within a frame region (see “frame region” denoted by examiner in Figure 2 below, where “frame region” includes 41 and the region for accommodating, for example, 31) of the display module; and
the second part, the backlight module, the color film substrate and the plurality of side parts constitute an accommodating space (Figure 2);
wherein the display apparatus further comprises:
a flexible circuit board (31; Paragraph [0033] “The conducting layer 31 includes a chip on film (COF) and a flexible printed circuit (FPC)”) arranged on one side, facing the color film substrate, of the second part;
a driving circuit board (32) electrically connected with the flexible circuit board (Paragraph [0035]). 

    PNG
    media_image1.png
    497
    565
    media_image1.png
    Greyscale

	Han et al. (US 2017/0060188, hereinafter “Han”) discloses a flexible display apparatus (Figures 18-19; Paragraph [0199], [0212]), comprises: a hinge (500) including a hinge bar (510) rotatably connected with one of the plurality of side parts (300), and a hinge connection portion (330) including a hollow (334).
Kim et al. (US 2020/0312251, hereinafter “Kim”) discloses a source driving circuit films may be configured with a flexible printed circuit board while being bent (Paragraph [0062]).
However, Zheng, Zhang, Han and Kim fail to teach or disclose, in light of the specification, “an orthographic projection of the backlight module on the back part completely coincides with an orthographic projection of the array substrate on the back part”. Examiner .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871